office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et postn-102860-09 uilc date date to john walsh area_counsel tax exempt government entities from janine cook branch chief employment_tax branch division counsel associate chief_counsel tax exempt government entities subject equity compensation this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend the taxpayer ----------------------------------- year ------- year ------- issue whether compensation under the railroad_retirement_tax_act rrta includes the value of stock and stock_options conclusion compensation under rrta includes the value of stock and stock_options postn-102860-09 facts the taxpayer compensated employees with taxpayer stock or stock_options in the years year through year the taxpayer argues that these stock payments are not subject_to rrta tax because the definition of compensation_for rrta tax purposes does not encompass stock and other equity compensation the taxpayer seeks a refund for the rrta tax it paid on such payments law the railroad_retirement_tax_act rrta imposes a tax on all employers and employees with respect to a percentage of compensation that employers pay to employees in exchange for services sec_3201 sec_3211 employees who pay tax under rrta are ultimately eligible for railroad retirement benefits under the railroad retirement act rra railroad retirement benefits fall under a two-tiered structure tier benefits operate analogously to social_security_benefits the tier tax_rate is tied to the fica tax_rate thus as of both employers and employees had to pay rrta tax at a rate of dollar_figure percent up to the dollar_figure maximum taxable_wage_base tier benefits are designed to resemble a comparable private defined benefit pension railroad employees are also eligible for medicare both employers and employees subject_to rrta must pay medicare_tax at a rate of dollar_figure percent the omnibus_budget_reconciliation_act_of_1993 removed the medicare maximum taxable_wage_base for those subject_to rrta at the same time that it removed the parallel taxable wage for base for those subject_to fica see publaw_103_66 107_stat_312 as discussed later in more detail congress enacted rrta during the 1930s as the great depression exposed private railroad pension plans’ shortcomings congre sec_1 taxpayer’s refund claims refer to stock equity compensation and contain no facts regarding the specific nature and terms of the stock or other equity compensation provided to its employees accordingly for purposes of this memo we assume the stock equity compensation provided was stock and stock_options in taxpayer rrta requires employers to pay rrta tier taxes at a rate of dollar_figure percent while employees must pay rrta tier taxes at a rate of dollar_figure percent tier rates can fluctuate though based on rrb asset levels as of the maximum taxable_wage_base for tier benefits was dollar_figure congress first enacted federal railroad retirement legislation in the supreme court however invalidated this legislation the following year 295_us_330 later in congress again tried to create a federal railroad retirement_system when it passed the railroad retirement and carriers’ taxing acts legal challenges invalidated this legislation too when a federal district_court declared that it was unconstitutional for congress to compel railroad employees and employers to pay industry-specific retirement taxes 16_fsupp_955 d c cir congress’ efforts to establish a national railroad retirement postn-102860-09 intended for rrta to fund a federal railroad retirement program to provide railroad workers with old age and disability benefits see generally kevin whitman an overview of the railroad retirement program social_security bulletin date rrta imposes taxes on compensation as that term is defined in sec_3231 sec_3231 defines the term as any form of money remuneration paid to an individual for services rendered as an employee to one or more employers with certain enumerated exceptions congress has amended rrta several times to exclude several types of payments from this definition of compensation including sec_3231 e e e certain sickness and disability benefits sec_3231 certain employer-provided deferred_compensation cafeteria and related plans certain employee achievement awards excludable from income under sec_74 certain student_loan repayments excludable from income under sec_108 scholarships and fellowships excludable from income under sec_117 employer-provided educational_assistance excludable from income under sec_127 benefits under a qualified_group_legal_services_plan excludable from income sec_3231 and under sec_120 sec_3231 congress has also amended rrta to exclude certain types of noncash payments from its definition of compensation in congress enacted sec_3231 which excluded the value of certain employer- provided fringe_benefits from compensation the provision stated that it excluded any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe that the employee will be able to exclude such benefit from income under in congress enacted sec_3231 which excluded the value of certain employer- provided meals_and_lodging from compensation in particular the provision excluded the value of meals or lodging furnished by or on behalf of the employer if at the time of such furnishing it is reasonable to believe that the employee will be able to exclude such items from income under sec_119 program were finally successful with passage of the revised railroad retirement and carriers’ taxing acts in postn-102860-09 and in congress enacted sec_3231 which excluded the value of certain qualified_stock_options and their dispositions from compensation more specifically the provision excluded remuneration on account of-- a a transfer of a share of stock to any individual pursuant to an exercise of an incentive_stock_option as defined in sec_422 or under an employee_stock_purchase_plan as defined in sec_423 or b any disposition by the individual of such stock treasury regulations define compensation under rrta by reference to wages under the federal_insurance_contributions_act fica in particular sec_31 e - states the term compensation has the same meaning as the term wages in sec_3121 determined without regard to sec_3121 except as specifically limited by the railroad_retirement_tax_act chapter of the internal_revenue_code or regulation in revrul_69_391 the service stated that compensation under rrta includes the value of employer-provided noncash compensation ie housing accommodations if the employer and employee have agreed that this noncash compensation has an appropriate fixed value and it is part of the employee’s total remuneration the federal_insurance_contributions_act in the preamble to sec_31_3231_e_-1 the service made clear that this regulation’s purpose was to memorialize its long-standing view that compensation under rrta and wages under fica are congruent legislation enacted since the adoption of the existing regulations has made the rrta tier tax identical to the fica tax as well as conforming the tier wage ceiling to the fica wage ceiling along with conforming the structure of the rrta to parallel that of the fica the exclusions from the definition of compensation under the rrta with few exceptions mirror the exclusions from the definition of wages under the fica these exclusions from compensation include non-monetary benefits such as fringe_benefits meals_and_lodging excludable under sec_119 of the internal_revenue_code and employer-paid life_insurance premiums for group-term_life_insurance under dollar_figure in amending rrta congress often indicated the purpose was to provide conformity to fica congress has added references to fica provisions in the rrta definition of successor employer sec_3231 and the rules for nonqualified_deferred_compensation sec_3231 in addition tier benefits are designed to be equivalent to social_security_benefits and are subject_to federal income_taxation in the same manner as social_security_benefits because the two statutes are not completely identical the language of the regulation indicates that the term compensation has the same meaning as the term wages except as specifically limited by the railroad_retirement_tax_act t d 1995_1_cb_187 postn-102860-09 fica imposes a tax on all employers and employees with respect to a percentage of wages that employers pay to employees in exchange for services sec_3101 sec_3111 employees who pay tax under fica and accumulate sufficient quarters of coverage are ultimately eligible for social_security retirement benefits under the social_security act ssa employees subject_to fica are also eligible for medicare both employers and employees subject_to fica must pay medicare_tax at a rate of dollar_figure percent as discussed later in more detail congress enacted fica during the 1930s as the great depression left many retired workers without means congress intended for fica to fund a federal old age and disability entitlement program see generally social_security administration historical development and background of social_security http www ssa gov history briefhistory3 html date as noted sec_31_3231_e_-1 links compensation under rrta to wages under fica sec_3121 defines wages for fica purposes as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash with certain enumerated exceptions congress has amended fica like rrta several times to exclude several forms of payments from this definition of wages including sec_3121 e e e certain sickness and disability benefits sec_3121 certain employer-provided deferred_compensation cafeteria and related plans certain employee achievement awards excludable from income under sec_74 certain student_loan repayments excludable from income under sec_108 scholarships and fellowships excludable from income under sec_117 employer-provided educational_assistance excludable from income under sec_127 benefits under a qualified_group_legal_services_plan excludable from income sec_3231 and under sec_120 sec_3231 congress has also amended fica to exclude certain types of noncash payments from its definition of wages congress enacted the predecessor provisions of fica in social_security act of ch 49_stat_636 postn-102860-09 in congress enacted sec_3121 which excluded the value of certain employer-provided meals_and_lodging from wages in particular the provision excluded the value of meals or lodging furnished by or on behalf of the employer if at the time of such furnishing it is reasonable to believe that the employee will be able to exclude such items from income under sec_119 in congress enacted sec_3121 which excluded the value of certain employer-provided fringe_benefits from wages the provision stated that it excluded any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe that the employee will be able to exclude such benefit from income under and in congress enacted sec_3121 which excluded the value of certain qualified_stock_options and their disposition from wages more specifically the provision excluded remuneration on account of-- a a transfer of a share of stock to any individual pursuant to an exercise of an incentive_stock_option as defined in sec_422 or under an employee_stock_purchase_plan as defined in sec_423 or b any disposition by the individual of such stock the rrta and fica exclusions with respect to qualified_stock_options are the same regulations indicate that wages is a broad form-indifferent concept sec_31_3121_a_-1 states generally the medium in which the remuneration is paid is immaterial it may be paid in cash or in something other than cash as for example goods lodging food or clothing remuneration paid in items other than cash shall be computed on the basis of the fair value of such items at the time of payment the service has consistently maintained the position that employer-provided stock payments are wages subject_to fica see revrul_79_305 1979_2_cb_350 company transfer of common_stock to an employee results in wages for fica purposes equal to stock’s fair_market_value at the time any substantial limitation or restriction on the stock lapses see also revrul_78_185 1978_1_cb_304 excess of stock’s fair_market_value on date it was credited to an employee’s account over amount of the employee's contributions was wages for purposes of fica postn-102860-09 analysis based on both congressional intent and principles of statutory interpretation we conclude that compensation_for purposes of rrta means all payments for services regardless of the form of payment except for those items explicitly excepted by statute that is the interpretation provided in sec_31_3231_e_-1 as this is a reasonable interpretation of an ambiguous statutory term under existing case law the regulation is entitled to deference compensation is defined in rrta as any form of money remuneration we interpret the term money remuneration as including both cash and noncash compensation after first determining that the statute has no plain meaning and then considering the term in the context of the statute as a whole the legislative_history and general principles of statutory construction absence of plain meaning for the term money remuneration interpretation of statutory language starts with the plain meaning of the words themselves that is unless there is some ambiguity in the language of a statute a court's analysis must end with the statute's plain language see eg 263_f3d_338 4th cir citing 242_us_470 although taxpayer has asserted that money in money remuneration means cash there are many reasons to conclude that the meaning of money is ambiguous to start rrta itself never defines money the dictionary’s definitions of the noun form of money include property considered with reference to its pecuniary value wealth considered in terms of money pecuniary profit and any circulating medium of exchange including coins paper money and demand deposits webster’s unabridged dictionary 2d ed when used as an adjective the dictionary defines money as of or pertaining to money used for carrying keeping or handling money or of or pertaining to capital or finance id looking to how money is used as an adjective elsewhere in the internal revenue code-as it is used in sec_3231 -generally favors the broader definition rather than the narrow cash definition but still leaves ambiguity for example sec_6050i uses money as an adjective in the phrase money laundering this section defines money laundering by reference to u s c indicating that money laundering can include stock transactions other code provisions indicate that the noun use of money can refer to a subset of property these provisions include sec_80 money or other_property c money or other_property referring to money or other_property several times b money received plus the fair_market_value of the other_property received u s c explicitly encompasses the purchase or sale of any stock u s c c postn-102860-09 a defining property as money securities and any other_property a property other than money property other than money b property including money and b amount of money received plus the fair_market_value of the other_property received by contrast certain provisions of the code imply that money is mutually exclusive of property among these sections are sec_141 property or borrowed money and money or property other than stock the partnership context sec_731 states that the term ‘money’ includes marketable_securities this example can support the view that money is a broad category that can properly describe more than cash or it can be used to argue that money has a narrow meaning and specific language is required to broaden it in sum the term money remuneration does not have a single plain consistent meaning in the code or in general usage therefore it is an ambiguous term a sound reasonable interpretation of the term therefore depends on its statutory context in sec_3231 rrta’s legislative_history and general principles of statutory construction in statutory context legislative_history and congressional intent to parallel fica congress generally intended for compensation under rrta to have the same scope as wages under fica conceptually rrta and fica are indistinguishable they were enacted at the same time were enacted for the same purpose and operate in the same way in particular congress enacted both programs during the great depression era both programs funded analogous federal old age and disability programs rrta funded the rra while fica funded the ssa both operate by simultaneously imposing an excise_tax on employers and a withholding_tax on employees in fact rrta’s tier tax_rate and compensation base are identical to fica’s tax_rate and wage_base congress separately enacted rrta rra and fica ssa because they fund separate retirement programs furthermore congress enacted the rra and ssa separately because the rra federalized an existing pension system while the ssa created a pension system railroad retirees had unusual circumstances during the 1930s by this time the railroad industry had the nation’s most well-developed private pension system in fact employers with private pension plans employed approximately percent of railroad workers however these plans had shortcomings and general nor do treasury regulations clearly indicate whether the word money in rrta encompasses noncash forms of compensation regulations under sec_83 indicate that property and money are mutually exclusive in particular sec_1_83-3 states that for the purposes of sec_83 and the regulations thereunder the term ‘property’ includes real and personal_property other than either money or an unfunded and unsecured promise to pay money or property in the future but it is notable that by its very terms this provision explicitly does not define money for the purposes of any other section of the code and as will be discussed later the result of extrapolating from this regulation that money does not include stock and then exporting that meaning to sec_3231 is a reading of rrta that violates several principles of statutory interpretation and contradicts congress’ intent the house report accompanying this amendment indicates that this amendment was intended to close a tax loophole by ensuring that partnerships cannot avoid gain to their partners by distributing marketable_securities instead of cash h_r rep i postn-102860-09 inadequacies as the depression exposed the nation’s general inability to cope with its growing population of elderly citizens it also exposed these railroad plans’ instabilities congress therefore decided to federalize the railroad retirement_system the ssa which was created at the same time was not suited to cover the railroad industry because it did not cover work performed before and congress did not schedule it to begin paying benefits for several years see generally kevin whitman an overview of the railroad retirement program social_security bulletin date congress therefore enacted the rra and ssa separately although there is no clear explanation in the statute or legislative_history for why rrta defines compensation as any form of money remuneration paid to an individual for services rendered as an employee sec_3231 when fica defines wages as all remuneration for employment sec_3121 the difference can be understood as reflecting historical circumstance railroad workers received benefits that workers in other industries did not receive such as free transportation rrta’s author representative robert crosser was keenly aware of these benefits when he observed during hearings that proceeded rrta’s enactment that railroad workers enjoyed several special advantages including safety appliances and safety precautions assured by law and free transportation taxation of interstate carriers and employees hearings on h_r before the h comm on ways and means 74th cong statement of rep robert crosser at the time rrta and fica were enacted the internal_revenue_code did not yet address such special advantages over time as benefits of this type became more widespread congress amended the code to address fringe_benefits expressly congress finally enacted sec_132 in to address the taxation of non-monetary fringe_benefits such as employee_discounts and no-additional cost services including the phrase money remuneration in rrta itself however had the effect of clarifying that rrta was intended to be on par with fica and was not intended to include fringe_benefits like free railroad travel in compensation subsequent congresses have affirmatively indicated that rrta compensation is intended to track with wages for fica purposes thus as wages for fica encompass noncash forms of compensation so does compensation_for rrta purposes for example the conference committee report accompanying the deficit_reduction_act_of_1984 summarized how rrta values noncash compensation stating in particular the railroad_retirement_tax_act rrta applies to any form of money remuneration sec_3231 regulations applicable to these statutes fica futa rrta and income_tax_withholding specify that the value of any noncash item is to be determined by the excess of its fair_market_value over any amount_paid by the recipient for the item in this same act congress amended the definition of wages -but not the definition of compensation -to explicitly include benefits as we discuss later we do not believe that congress intended for this omission to exclude noncash forms of remuneration from rrta postn-102860-09 also relevant in this regard are congress’ adoptions of sec_3231’s and e ’s exclusions of certain noncash payments from rrta’s definition of compensation sec_3231 excludes the value of certain employer-provided meals_and_lodging while sec_3231 excludes the value of certain employer-provided stocks and stock_options implying that congress saw the need to direct rrta’s treatment of compensation provided in noncash form these amendments would not have been necessary if money remuneration inherently excluded noncash compensation congress has repeatedly amended the definitions of fica wages and rrta compensation in parallel in congress amended the definition of fica wages and rrta compensation to exclude benefits that are excludable from an employee’s gross_income under sec_74 certain employee achievement awards f certain student_loan repayments scholarships and fellowships or fringe_benefits in congress added an exclusion for qualified_stock_options to the definitions of both fica wages and rrta compensation in in response to 452_us_247 which was a fica case congress excluded from fica wages meals_and_lodging that are excludable from gross_income under sec_119 in congress added a parallel exclusion to rrta compensation although the legislative_history does not provide an explanation it does describe the change in the fica law as the relevant legal background congress also indicated that it views compensation and wages interchangeably when it made rrta tier and fica tax_rates identical for both employers and employees in dollar_figure as of both rates were dollar_figure percent of retirement earnings up to dollar_figure and dollar_figure percent of all medicare earnings congress has included a special minimum guarantee provision in the rra that ensures that railroad families will not receive less in monthly benefits than they would have received if they were covered by the ssa rather than the rra also amendments to the rra made the rra and ssa financially interchangeable providing the social_security administration with tax revenues that would otherwise be collected directly from railroad workers while the social_security administration provided to the railroad retirement board the funds that would otherwise be paid directly to railroad workers finally congress has subjected both ssa and rra benefits to identical levels of income_taxation sec_86 meanwhile courts have consistently viewed the railroad retirement act statutory scheme and the social_security act statutory scheme as interchangeable courts use social_security regulations and cases as precedent for railroad retirement matters see eg 921_f2d_1210 11th cir holding that provisions of the railroad retirement act are so closely analogous to those of the social_security act that regulations and cases interpreting the latter are applicable to the former 198_f3d_139 4th cir stating railroad retirement board railroad retirement handbook available at http www rrb gov pdf opa handbook pdf postn-102860-09 that because of similarities and overlapping authority between the social_security act and railroad retirement act it is accepted practice to use social_security cases as precedent for railroad retirement cases in sum congressional intent is clear from many sources in the statute itself and the legislative_history from the time the statute was originally enacted through to the present day compensation_for rrta has the same scope as wages for fica except where specially limited by statutedollar_figure general principles of statutory construction a statute should be construed so that no part will be inoperative or superfluous see eg 156_f3d_513 3d cir put differently a statute should be construed so that all of its words are preserved and given force see eg 534_us_84 interpreting money remuneration as encompassing noncash forms of compensation such as stock and stock_options preserves several portions of sec_3231 first this reading preserves the phrase any form of in sec_3231 sec_3231 defines compensation in part as any form of money remuneration to interpret money as meaning only cash would be to say that remuneration can take only one form which would conflict with the use of the phrase any form of second interpreting money remuneration as encompassing certain stock and stock_options gives effect to sec_3231 sec_3231 excludes from compensation certain employer-provided stock_options and their disposition this exclusion would be unnecessary if money remuneration was limited to cash and by itself excluded_stock options third reading money remuneration to encompass more than cash preserves sec_3231 sec_3231 excludes from compensation the value of certain employer-provided meals_and_lodging to interpret money remuneration as inherently excluding noncash compensation would render this provision superfluous finally this reading is consistent with a portion of sec_3231 sec_3231 in part excludes from compensation the value of noncash fringe_benefits that are excludable under sec_132 if money remuneration meant only cash compensation then the exclusion for noncash fringe_benefits covered by sec_132 would be superfluous thus reading money remuneration to include both cash and noncash compensation is necessary to give meaning to other parts of sec_3231 reading money remuneration this way does create a competing concern because it is not clear what meaning is then given to the term money as a modifier however as the statute does not use the term remuneration by itself the term money does not have to distinguish one type of compensation from another therefore the reading that sec_3121 excludes several forms of payments from wages that sec_3231 does not exclude from compensation_for example fica explicitly excludes remuneration paid in any medium other than cash to an employee for service not in the course of the employer’s trade_or_business or for domestic_service_in_a_private_home_of_the_employer sec_3121 remuneration paid in any medium other than cash for agricultural_labor sec_3121 and remuneration paid_by an organization exempt from income_tax under sec_501 sec_3121 these exceptions by their terms would not apply to remuneration for employment in the railroad industry postn-102860-09 reconciles money remuneration with the other parts of the same section seems to be the more reasonable reading another principle of statutory construction presumes that different terms in a statute have different meanings see eg 97_f3d_1261 9th cir as noted above sec_3231 uses the word money but sec_3231 uses the word cash when it subjects certain cash tips received by an employee to rrta a presumption therefore arises that congress does not intend for money in sec_3231 to share cash’s narrow meaning the deficit_reduction_act_of_1984 defra added the phrase including benefits to the definition of wages for fica futa and income_tax withholding-thus making it clear that these provisions encompass noncash forms of compensation-but not to rrta congress’ failure to add this phrase to rrta could be read to imply that congress did not intend for rrta to encompass noncash forms of compensation however defra also added sec_3231 to the definition of compensation_for rrta rather than being a signal that money remuneration is to be read more narrowly than wages for fica purposes the addition of sec_3231 reinforces the interpretation that compensation_for rrta and wages for fica are to have the same scope as discussed above the use of the term money remuneration served at the time of enactment to ensure that certain types of fringe_benefits like free transportation that were widely available to railroad workers were not taxable for rrta purposes so as to align compensation_for rrta and wages for fica at the same time the code did not address noncash fringe_benefits like free transportation subsequently defra added sec_132 to describe with precision which fringe_benefits would be excluded from income sec_3231 is a refinement to this interpretation ensuring that the fringe_benefits excluded from compensation_for rrta are identical to those excluded from wages for fica and further supporting the position that remuneration under rrta includes noncash benefits sec_31_3231_e_-1 is entitled to deference under chevron sec_31_3231_e_-1 interprets compensation under rrta to have the same meaning as wages under fica unless explicitly limited by statute in particular the regulation states that t he term compensation has the same meaning as wages in sec_3121 as the regulation reflects a reasonable interpretation of an ambiguous statute for all the reasons set forth above the regulation is entitled to deference under 467_us_837 chevron sets out a two-part test for whether regulations are entitled to deference when challenged in litigation first the statute interpreted by the regulations must be either silent or ambiguous with respect to matter that is the subject of interpretation second the agency’s interpretation must be reasonable the court in chevron stated that that if the agency chooses an interpretation of a statute that is a reasonable accommodation of conflicting policies that were committed to the agency’s care by the statute a court will disturb the interpretation only if it appears from the statute or its legislative_history postn-102860-09 that the accommodation is not one that congress would have sanctioned chevron u s pincite as discussed at length above the interpretation set forth in the regulation is consistent with the statute and its legislative_history not only at the time of enactment but also as it has evolved over the subsequent decades in arguing for a competing interpretation the taxpayer must also follow rules and principles of statutory interpretation although the taxpayer insists that chevron_deference does not apply because the meaning of the statute is clear the taxpayer cannot defend that position where the taxpayer’s reading of the statute violates multiple principles of statutory interpretation as discussed above in 288_f3d_342 8th cir the taxpayer argued that a treasury regulation was not entitled to chevron_deference because it contradicted the taxpayer’s reading of sec_2518 the court however stated that the taxpayer’s reading of sec_2518 violate d a fundamental rule_of statutory interpretation to give effect to all words and phrases used in the statute walshire f 3d pincite the court therefore held that the regulation was entitled to chevron_deference thus while the term money remuneration in the statute is ambiguous and therefore subject_to more than one possible interpretation sec_31_3231_e_-1 reflects the interpretation that is consistent with the term in its statutory context and congressional intent that has been reaffirmed repeatedly through multiple amendments to the statute the regulation provides a reasonable and in fact the better interpretation of the statute it is therefore entitled to deference conclusion compensation under rrta includes the value of stock and stock_options this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please contact me at or syd gernstein at if you have any further questions
